 1   WO
 2
 3
 4
 5
 6                             IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   United States of America,                 )    CR-18-50022-PHX-DJH
                                               )
10                Plaintiff,                   )
                                               )    ORDER OF DETENTION
11   vs.                                       )
                                               )
12   Ondraya Dominique Wroten,                 )
                                               )
13                Defendant.                   )
                                               )
14                                             )
15          Defendant appeared before this Court on a Petition for Revocation of Supervised
16   Release. The issue of detention was submitted to the Court. The Court considered the
17   Petition and file in determining whether defendant should be released on conditions set by
18   the Court.
19          The Court finds that defendant has failed to carry her burden of establishing that she

20   does not pose a serious flight risk pursuant to Rule 32.1(a)(6), Federal Rules of Criminal

21   Procedure.

22          The Court concludes, by a preponderance of the evidence, that defendant is a serious

23   flight risk and that there is no condition or combination of conditions that will reasonably

24   assure her appearance at future proceedings.

25          IT IS THEREFORE ORDERED that defendant be detained pending further
     proceedings.
26
     DATED this 7th day of May, 2019
27
28
